Title: From Thomas Jefferson to the Senate and the House of Representatives, 27 January 1802
From: Jefferson, Thomas
To: Senate,House of Representatives


          
            Gentlemen of the Senate & of the House of Representatives
          
          I lay before you the accounts of our Indian trading houses, as rendered up to the 1st. day of January 1801. with a report of the Secretary at War thereon, explaining the effects and the situation of that commerce, and the reasons in favor of it’s further extension. but it is believed that the act authorising this trade expired so long ago as the 3d of March 1799. it’s revival therefore as well as it’s extension, is submitted to the consideration of the legislature.
          The act regulating trade and intercourse with the Indian tribes will also expire on the 3d. day of March next. while on the subject of it’s continuance, it will be worthy the consideration of the legislature whether the provisions of the law inflicting on Indians, in certain cases, the punishment of death by hanging, might not permit it’s commutation into death by military execution; the form of the punishment, in the former way, being peculiarly repugnant to their ideas, and increasing the obstacles to the surrender of the criminal.
          These people are becoming very sensible of the baneful effects produced on their morals, their health & existence by the abuse of ardent spirits: and some of them earnestly desire a prohibition of that article from being carried among them. the legislature will consider whether the effectuating that desire would not be in the spirit of benevolence & liberality which they have hitherto practised towards these our neighbors, and which has had so happy an effect towards conciliating their friendship. it has been found too in experience that the same abuse gives frequent rise to incidents tending much to commit our peace with the Indians.
          It is now become necessary to run and mark the boundaries between them & us in various parts. the law last mentioned has authorised this to be done; but no existing appropriation meets the expence.
          Certain papers explanatory of the grounds of this communication are herewith inclosed.
          Th: Jefferson Jan. 27. 1802.
        